Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 23 April 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 9-14, 16, 19-21, and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably Jurisdictional bases” is not disclosed in the instant specification. A review of the all parent and provisional applications also fails to disclose “jurisdictional”, “jurisdiction base(s)” or any combination of the words jurisdiction and base. For these reasons the examiner has found that application fails to comply with written description. 
In addition the term “wordings (“X.O.n”)” is found to not have written description in the specification. There term “wordings” with the acronym (“X.0.n”) cannot be found in the instant specification nor in any of the provisional application or applications which the instant application claims priority to. In fact when searching the instant specification the term “elements” is attached to the acronym “X.0.n” and “X.i.n”. As such the examiner believes there is no written description in the specification for “wordings (“X.0.n”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 6, 9-14, 16, 19-21, and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claims 1-4, 6, 9-14, 16, 19-21, and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. When determining that the enablement requirement ha not be met, the factors to be considered include but are not limited to: 
1. 	the breadth of the claims
2. 	the nature of the invention,
3. 	The state of the prior art, 
4. 	The level of one of ordinary skill,
5.	The level of predictability in the art, 
6.	The amount of direction provided by the inventor,
7.	The existence of working examples, and 
8. 	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention without under experimentation based on the lack of direction provided by inventor and lack of working examples. 

The claims are replete with examples of tasks of steps that are not enabled. Such examples include but are not limited to: "creating further subject matter and jurisdictional bases", "identifying disclosure document items being: one disclosed wording, a disclosed compound property, and one or more creative binary concept", "generating a set of doc.0-MUIs", "generating for set generated in (b) a 
There is no direction in the specification given to how a user or person would go about accomplishing the steps of a-k as well as how a computer would accomplish these same steps For example in claim 1 it is uncertain how a user determines properties of a wordings and what constitutes a property of a wording, what is compound property and how user identifies a property and a compound property, how a user identifies creative binary independent concepts and what is meant by creative as creative is vague in itself.
It is also stated that a “subject matter item” is any item disclosed in a document or in the simplest case an elementary binary independent disclosed creative concept (BID-cr-C) in the specification. The claim now states a subject matter item is a mark-up item, however the specification in paragraph [0181] states a mark-up must be “legally hard justifiable” wherein legally justifiable was found lack enablement. Thus mark-up items which must be legally justifiable according the instant specification are not enabled and as such subject matter items are not enabled.
The term “compound property” is defined in the claim 1(a)(2) as the wordings in 1(a)(1) described by a compound predicate (X.0.n), (also X.0.n. is defined in the specification and an element and in the claims as wordings, how it is all three terms) wherein compound predicate is not defined in the claims or specification, nor how a user or system is to identify them. The specification does not give 
In the case of a “binary independent concept”, there is no clear definition or instructions in the specification that guides the user or system on what they encompass and how one would identify them. The closest the specification comes to giving a definition is the specification on page 9 line 4-6 wherein it cites “The BID-de-Cs/BID-cr-Cs alias elementary de-CS/Cr-CS eventually scientifically correctly model the “fundamental building blocks” of this invention/TT.0, i.e. the independent thoughts embodied by the TT.0.  From this the examiner understand that “binary independent concept” and/or “elementary binary independent concept” means “independent thoughts” embodied in an invention. It is unclear or uncertain how a system or user determines and identifies independent thoughts or what is even considered an independent thought? Then if the definition given in the claim 1(a)(3) is used, wherein the creative binary independent concept and its respective mirror predicates such that conjunction of mirror predicates describe said property and generating for each of said one or more creative binary independent concepts a set comprising only each of said one or more creative binary independent concepts. This is not a clear definition of what a creative binary independent concept is as states a creative binary independent concept is composed of a set of only each of said creative binary independent concepts. It is not clear if the claim is saying that creative binary independent concepts are a junction of mirror predicates, wherein each mirror predicates are not defined in the specification or claims. Thus it not clear how a user or computer system would identify them in a document and there is no directions or examples on how to do such. Without having clear directions or examples on what the terms mean and how to identify them the user is again left to try and figure out what each mean and how to identify them on their own and this would constitute undue experimentation. 
.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claims 1-21 and 25-30, the claims are replete with acronyms, symbols, notations, formulas and relations that render the claims indefinite because it is unclear what the terms mean and encompass. In claims 1-30 there are multiple examples of this such as: “subject matter item”, "a property", "one or more creative binary independent concepts",  “Q 1-CC”, “AC/mode(Q-CC)”, “a set of one or more concatenations”, "predicate”, “AD-X.0.n, 1≤n≤N”, “BID-TT.0-concept”, “BID-C.0.kn, “mirror predicates”, “BID-C.0.kn”, “BID-C.0.kn”, “BID-C.i.kn", , etc. The above listed are only examples and not entire list as the claims are replete with undefined acronyms, symbols, notations, formulas, and relations that render the claims indefinite. In addition all acronyms in the claims must be written out when the first time it is used.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 9-11, and 16 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szygenda et al. (Szygenda et al.: US 20080086507) and further in view of Manual of Patent Examining Procedure (Manual of Patent Examining Procedure Eighth Edition, Revision 1, (MPEP))


In regards to claim 1, Szygenda et al. discloses a computer-implemented method for generating for a given Problem Pair ("PTRCT"), comprising a new technical teaching ("TT.0”) of a claimed invention ("CI") and a reference set (“RS") in a given context (“CT”), a data structure (“PTRCT-DS”) for use by an expert system, the computer system executing the method having a processor for generating and a memory for storing the data structure ("PTRCT-DS”), the method comprising:

receiving a disclosure document ("document.0”) and therein a claim with disclosure document marked-up items (“doc.0-MUIs”) of information disclosing a technical teaching (“TT.0”) of a claimed invention (“CI”); receiving a reference set (“RS”) of prior art document (“document.i”) with prior art document marked-up items (“doc.i-MUIs”) disclosing technical teachings (“TT.i"), and writing all prior art documents and their marked-up items (“MUIs”) into a data structure (“PTRCT-DS”), wherein the prior art document marked-up items (“doc.i-MUI") are called subject matter items; (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that an instant application with claims and specification are received in addition to prior art references along with their disclosures. Szygenda et al. paragraph [0035-0036] teaches searching databases and internet for prior art related to the claims of instant ct-DS)

and creating further subject matter and legal items by executing this method comprising:

(a) identifying disclosure document items ("doc.0-items") of said claim of the technical teaching ("TT.O") of the claimed invention ("CI") as being:
1) one disclosed wording (“X.0.n)  generating a set comprising exactly this claim wording, and writing said set into the data structure (“PRTCT-DS”); 

2) a disclosed compound property of said wording described by a compound predicate (“X.0.n”), describing the said claim wording, and generating a set comprising it, and writing said set into the data structure (“PRTCT-DS”); or

3) one or more creative binary independent concepts and their respective mirror predicates such that a conjunction of said mirror predicates describes said property and generating for each of said one or more creative binary independent concepts a set comprising only the each of said one or more creative binary independent concepts, and writing said one or more sets into the data structure ("PTRCT-DS"), wherein each of said creative ; (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands limitations (a)1-(a)3 to mean that parts of claims or limitations of claims are identify and recorded. In addition as wordings, property, and creative binary independent concepts are not defined or differentiated examiner interprets them all to be a claim of a part/limitation of a claim. Szygenda et al. figures 12-15 shows the claims and its wordings mapped to the prior art and paragraph [0037] teaches stores the report in memory.)

(b) generating for any set generated in (a) a set of disclosure document marked-up items (“doc.0-MUIs") disclosing this set’s wording,  and  writing said set of disclosure document marked-up items (“doc.0-MUIs”) into the data structure (“PTRCT-DS); (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that an instant application’s specification is received and saved. Szygenda et al. paragraph [0035-0036] teaches searching databases and internet for prior art related to the claims of instant application, then paragraph [0037] teaches that comparing prior art (specification and claims) to that of instant application which includes claims and specification.)

repeating following steps (d)-(f) for all prior art documents ("document.i") and for a given prior art document ("document.i") for any prior art document item ("document.i-item") supposed to be peer to a the disclosure document ("doc.0") item ("doc.0-item") as identified in (a)1 or (a)3: (Szygenda fig. 12-13 teaches wherein there are multiple prior art references wherein that are mapped to claims in the table.)

(d) generating a set comprising for a prior art technical teaching ("TT.i") as a prior art document item ("document.i-item") one of:
(In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitations to mean that claims or claim limitations are mapped to the prior art and in the case the claim has no mapping to prior art then a place holder is entered. Szygenda et al. paragraph [0035-0036] teaches searching databases and internet for prior art related to the claims of instant application, then paragraph [0037] teaches that compare prior art (specification and claims) to that of instant application and figures 13-15 showing claiming as well as dummy variables as N or Y. Szygenda et al. paragraph [0037] teaches stores the report in memory.)

(e) generating for any set generated in (d) a set of prior art document marked-up items ("doc.i-MUls") disclosing in the prior art document ("document.i) the item determined in (d), and writing said set into the data structure (" PTRCT-DS"; (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that specification where a claim or claim limitation is found is generated or saved. Szygenda et al. paragraph [0037] teaches that compare prior art (specification and claims) to that of instant application thus the specifications already available.)

(f) generating for any set generated in (e) a set of "I.CTs" i.e. compounds from the context document marked-up items ("doc.CT-MUIs"), and writing said set into the data structure ("PTRCT-DS"); (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that claims are mapped to the specification of the prior art as shown in figure 6c. Szygenda et al. paragraph[0035-0037] teaches searching prior art for mapping of claims and figures 12-16 teaches and bates numbers, also paragraphs [0075 and 0096] teaches hyperlinks to where instant application claims are found in prior art.)

(g) generating a set of anticipation combinations ("AC") combinable over sets of (d), and writing this set of anticipation combinations ("ACs") into the data structure ("PTRCT-DS"); (Szygenda et al. figures 13-15 show wherein anticipation combinations are entered in a matrix. Also paragraph [0037] teaches finding a combination of references that meets claims, which indicates a case of prima facie obviousness. This is an anticipation combination.) 

(h) generating, for any anticipation combination ("AC") generated in (g), a set of shortest sequences of Q concept creations ("QCC") such that anticipation combination ("AC")/modulo of the sequences of Q concept creations ("QCC") anticipates the (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean examiner uses the best combination of references to cover all claims. Szygenda et al. figures 13-15 show wherein anticipation combinations are entered in a matrix. Also paragraph [0037 and 0100] teaches finding a combination of references that meets claims limitations, this resulting combination is the shortest sequence or best combination.)

(i) generating, for any sequence of Q concept creations ("QCC") generated in (h), a set of "I.CTs" i.e. compounds from the context document marked-up items ("doc.CT-MUIs"), and writing said set into the data structure (PTRCT-DS"); (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that claims are mapped to the specification of the prior art as shown in figure 6c. Szygenda et al. paragraph[0035-0037] teaches searching prior art for mapping of claims and figures 12-16 teaches and bates numbers, also paragraphs [0075 and 0096] teaches hyperlinks to where instant application claims are found in prior art.)

(j) generating, for sets generated in (a)-(i), a set of one or more concatenations or linked-together items, by natural language fragments of said sets representing a given test (T") whereby the test ("T") is defined to be a set of argument chains ("SoARGC") showing that this test ("T") holds for the technical teaching ("TT.O") of the claimed invention ("Cl") over the reference set ("RS") and level of knowledge according to the ument.CT"), whereby any argument chain ("ARGC") is limited to comprising sets from (a)-(i) as links, which are glued together by natural language fragments and writing said set of concatenations into the data structure (PTRCT-DS"); and (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that examiner forms a prima facie case or enters a reason of obviousness for combining multiple references. Szygenda et al. paragraph 100 teaches the systems can determine if two references for a motivation for combining. This reason can be reviewed, approved, or entered by user.)

(k) generating for any set generated in (a)-(j), a real-time-access set facilitating a real-time dialog, and writing said set into the data structure (“PTRCT-DS”); wherein marked-up items (“MUIs”) result from a textual analysis performed on a document.i (“doc.i”). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that steps a-j is performed and a document is produced which can be accessed, saved, or printed. Szygenda et al. paragraph [0037] teaches stores the report in memory, from which it can print or accessed.)

However Szygenda et al. fails to disclose receiving a context document (“document.CT”) comprising an authority's directives with context document marked-up items ("doc.CT-MUls") of their wordings, and writing the context document ("document.CT") and its marked-up items ("MUls") into the data structure (“PTRCT-DS"), wherein the context document marked-up items (“doc.CT-MUI”) are called jurisdictional bases; and wherein c) generating for any set generated in (b) a set of compounds ("I.CTs") CT-DS").

	MPEP disclose receiving a context document (“document.CT”) comprising an authority's directives with context document marked-up items ("doc.CT-MUls") of their wordings, and writing the context document ("document.CT") and its marked-up items ("MUls") into the data structure (“PTRCT-DS"), wherein the context document marked-up items (“doc.CT-MUI”) are called legal items; and (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that examiners must obey or follow the MPEP rules and regulations. The MPEP disclose wherein the patent laws, regulations, and procedures that must be followed when applying for a patent, examining a patent, and during patent litigation procedures.) and wherein c) generating for any set generated in (b) a set of “I.CTs”, i.e. compounds from the context document marked-up items ("doc.CT-MUIs"), and writing said set of "I.CTs" into the data structure ("PTRCT-DS"). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean support for the claims is found in the specifications. MPEP chapter 608.01(g) cites that the detailed description/specification should disclose all claimed features also this is seen in chapter 2173.03. Thus all claims of all applications are checked by examiners to make sure there is support in the specification for such claims.)

	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Szygenda et al. with the above teachings of the MPEP in order to not only map claims to prior art references but also map claims to support in instant application as well as a giving an explanation. It would have been obvious to do as both references deal with patent prosecution issues 

1. A computer-implemented method for generating for a given Problem Pair ("PTRCT"), comprising a new technical teaching ("TT.O") of a claimed invention ("CI") and a reference set ("RS") in a given context ("CT"), a data structure ("PTRCT-DS") for use by a computer expert system, wherein the computer expert system comprises: 
a processor; (Szygenda para. [0029] teaches a computer, this discloses a processor as computer have processors.)

memory for storing data relating to the operation of the innovation expert system, the stored data comprising: (Szygenda para. [0029 and 0036-0037] teaches memory for storing data.)

a given data structure (DS) derived from a given claimed invention (CI and its technical teaching TT.0 respectively) and its corresponding/peer prior art documents (called reference set RS); and (Sygenda para. [0037] teaches a report generated from claims, technical teachings and reference documents such as figs. 12-15.)
 the computer expert system executing the method having a processor for generating and a memory for storing the data structure (" PTRCT-DS"), the method comprising: 
receiving a disclosure document ("document.0”) and therein a claim with disclosure document marked-up items (“doc.0-MUIs”) of information disclosing a technical teaching (“TT.0”) of a claimed invention (“CI”); receiving a reference set (“RS”) of prior art document (“document.i”) with prior art document marked-up items (“doc.i-MUIs”) disclosing technical teachings (“TT.i"), and writing all prior art documents and their marked-up items (“MUIs”) into a data structure CT-DS”), wherein the prior art document marked-up items (“doc.i-MUI") are called subject matter items; (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that an instant application with claims and specification are received in addition to prior art references along with their disclosures. Szygenda et al. paragraph [0035-0036] teaches searching databases and internet for prior art related to the claims of instant application, then paragraph [0037] teaches that compare prior art (specification and claims) to that of instant application. These are saved into the system or memory which is the PTRct-DS)

and creating further subject matter and legal items by executing this method comprising:

(a) identifying disclosure document items ("doc.0-items") of said claim of the technical teaching ("TT.O") of the claimed invention ("CI") as being:
1) one disclosed wording (“X.0.n”) being a keyword of the claim’s wording and generating a set comprising exactly this claim wording, and writing said set into the data structure (“PRTCT-DS”); 

2) a disclosed compound property of said wording described by a compound predicate (“X.0.n”), describing the said claim wording, and generating a set comprising it, and writing said set into the data structure (“PRTCT-DS”); or

3) one or more creative binary independent concepts and their respective mirror predicates such that a conjunction of said mirror predicates describes said property and generating for each of said one or more creative binary wherein each of said created binary independent concepts is defined by an association with a respective mirror predicate therefor such that at least one given creative binary concept and at least given mirror predicate therefor define a binary compound concept, in which a given predicate is a measurable expression of a binary independent concept; (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands limitations (a)1-(a)3 to mean that parts of claims or limitations of claims are identify and recorded. In addition as wordings, property, and creative binary independent concepts are not defined and examiner interprets them all to be a claim of a part/limitation of a claim. Szygenda et al. figures 12-15 shows the claims and its wordings mapped to the prior art and paragraph [0037] teaches stores the report in memory.)

(b) generating for any set generated in (a) a set of disclosure document marked-up items (“doc.0-MUIs") disclosing this set’s wording,  and  writing said set of disclosure document marked-up items (“doc.0-MUIs”) into the data structure (“PTRCT-DS); (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that an instant application’s specification is received and saved. Szygenda et al. paragraph [0035-0036] teaches searching databases and internet for prior art related to the claims of instant application, then paragraph [0037] teaches that comparing prior art (specification and claims) to that of instant application which includes claims and specification.)

repeating following steps (d)-(f) for all prior art documents ("document.i") and for a given prior art document ("document.i") for any prior art document item ("document.i-item") supposed to be peer to a disclosure document ("doc.0") item ("doc.0-item") as identified in (a)1 or (a)3:

(d) generating a set comprising for a prior art technical teaching ("TT.i") as a prior art document item ("document.i-item") one of:
either a claim wording of the prior art technical teaching ("TT.i") peer to the claim wording in step (a)1, if the peer claim wording is not existent in the prior art document ("document.i"), replacing by a dummy peer claim wording; or a binary independent concept of the prior art technical teaching ("TT.i") peer to the binary independent concept in step (a)3, if the peer binary independent concept of the prior art technical teaching ("TT.i") is not existent or not equal to its peer binary independent concept in the technical teaching ("TT.0") of the claimed invention ("CI"), replacing by a dummy peer concept and writing said set into the data structure (PTRCT-DS"); (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitations to mean that claims or claim limitations are mapped to the prior art and in the case the claim has no mapping to prior art then a place holder is entered. Szygenda et al. paragraph [0035-0036] teaches searching databases and internet for prior art related to the claims of instant application, then paragraph [0037] teaches that compare prior art (specification and claims) to that of instant application and figures 13-15 showing claiming as well as dummy variables as N or Y. Szygenda et al. paragraph [0037] teaches stores the report in memory.)

(e) generating for any set generated in (d) a set of prior art document marked-up items ("doc.i-MUls") disclosing in the prior art document ("document.i) the item determined in (d), and writing said set into the data structure (" PTRCT-DS"; (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that specification where a claim or claim limitation is found is generated or saved. Szygenda et al. paragraph [0037] teaches that compare prior art (specification and claims) to that of instant application thus the specifications already available.)

(f) generating for any set generated in (e) a set of "I.CTs" i.e. compounds from the context document marked-up items ("doc.CT-MUIs and writing said set into the data structure ("PTRCT-DS"); (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that claims are mapped to the specification of the prior art as shown in figure 6c. Szygenda et al. paragraph[0035-0037] teaches searching prior art for mapping of claims and figures 12-16 teaches and bates numbers, also paragraphs [0075 and 0096] teaches hyperlinks to where instant application claims are found in prior art.)

CT-DS"); (Szygenda et al. figures 13-15 show wherein anticipation combinations are entered in a matrix. Also paragraph [0037] teaches finding a combination of references that meets claims, which indicates a case of prima facie obviousness. This is an anticipation combination.) 

(h) generating, for any anticipation combination ("AC") generated in (g), a set of shortest sequences of Q concept creations ("QCC") such that anticipation combination ("AC")/modulo of the sequences of Q concept creations ("QCC") anticipates the technical teaching ("TT.O") of the claimed invention ("Cl"), and writing said set into the data structure (PTRCT-DS"); (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean examiner uses the best combination of references to cover all claims. Szygenda et al. figures 13-15 show wherein anticipation combinations are entered in a matrix. Also paragraph [0037 and 0100] teaches finding a combination of references that meets claims limitations, this resulting combination is the shortest sequence or best combination.)

(i) generating, for any sequence of Q concept creations ("QCC") generated in (h), a set of "I.CTs" i.e. compounds from the context document marked-up items ("doc.CT-MUIs"), and writing said set into the data structure (PTRCT-DS"); (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that claims are mapped to the specification of the prior art as shown in figure 6c. Szygenda et al. paragraph[0035-0037] teaches searching prior art for mapping of claims and figures 12-16 teaches and bates numbers, also paragraphs [0075 and 0096] teaches hyperlinks to where instant application claims are found in prior art.)

(j) generating, for sets generated in (a)-(i), a set of one or more concatenations or linked-together items, by natural language fragments of said sets representing a given test (T") whereby the test ("T") is defined to be a set of argument chains ("SoARGC") showing that this test ("T") holds for the technical teaching ("TT.O") of the claimed invention ("Cl") over the reference set ("RS") and level of knowledge according to the context document _("document.CT"), whereby any argument chain ("ARGC") is limited to comprising sets from (a)-(i) as links, which are glued together by natural language fragments and writing said set of concatenations into the data structure (PTRCT-DS"); and (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that examiner forms a prima facie case or enters a reason of obviousness for combining multiple references. Szygenda et al. paragraph 100 teaches the systems can determine if two references for a motivation for combining. This reason can be reviewed, approved, or entered by user.)

(k) generating for any set generated in (a)-(j), a real-time-access set facilitating a real-time dialog, and writing said set into the data structure (“PTRCT-DS”); wherein marked-up items (“MUIs”) result from a textual analysis performed on a document.i (“doc.i”). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that steps a-j is performed and a document is produced which can be accessed, saved, or printed. Szygenda et al. paragraph [0037] teaches stores the report in memory, from which it can print or accessed.)

However Szygenda et al. fails to disclose receiving a context document (“document.CT”) comprising a legal framework with context document marked-up items ("doc.CT-MUls") of their wordings, and writing the context document ("document.CT") and its marked-up items ("MUls") into the data structure (“PTRCT-DS"), wherein the context document marked-up items (“doc.CT-MUI”) are called jurisdictional bases; and wherein c) generating for any set generated in (b) a set of compounds ("I.CTs") from the context document marked-up items ("doc.CT-MUIs") j and writing said set of compounds ("I.CTs") into the data structure ("PTRCT-DS").
	MPEP discloses receiving a context document (“document.CT”) comprising an legal framework with context document marked-up items ("doc.CT-MUls") of their wordings, and writing the context document ("document.CT") and its marked-up items ("MUls") into the data structure (“PTRCT-DS"), wherein the context document marked-up items (“doc.CT-MUI”) are called jurisdictional bases; and (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that examiners must obey or follow the MPEP rules and regulations. The MPEP disclose wherein the patent laws, regulations, and procedures that must be followed when applying for a patent, examining a patent, and during patent litigation procedures.) and wherein c) generating for any set generated in (b) a set of “I.CTs”, i.e. compounds from the context document marked-up items ("doc.CT-MUIs"), and writing said set of "I.CTs" into the data structure ("PTRCT-DS"). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean support for the claims is found in the specifications. MPEP chapter 608.01(g) cites that the detailed description/specification should disclose all claimed features also this is seen in chapter 2173.03. Thus all claims of all applications are checked by examiners to make sure there is support in the specification for such claims.)

	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Szygenda et al. with the above teachings of the MPEP in order to not only map claims to prior art references but also map claims to support in instant application as well as a giving an explanation. It would have been obvious to do as both references deal with patent prosecution issues such as rejecting of claims and prima facie obviousness. The benefit of doing so is it allows a reviewer or person to quickly see where support for each claim can be found in the specification.


In regards to claim 6, Szygenda et al. in view of MPEP discloses the method according to claim 1, being subject to the additional limitation that the data structure ("PTRCT-DS") is implemented as one or several data objects on one or several computer systems. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean the PTRCT-DS can be saved on computer or multiple computers. Szygenda et al. paragraph [0037] teaches storing the report in memory of a computer; this makes it a data item.)



In regards to claim 9, Szygenda et al. in view of MPEP discloses a method according to claim 1, wherein user-defined "technical-secondary-fact"-items of the problem pairs (PTRCT,[[S]]s") technical , which includes facts that were not recognized by the reference by the reference set (RS) at priority date of the technical teaching (TT.0) but determinable for the technical teaching (TT.0) and provide a basis for evaluating the technical teaching (TT.0), may be introduced in the data structure ("PTRCT-DS"O generation as additional items. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean any facts or information entered by user, in relation to Graham facts (page 4 lines 23 of instant specification) is a technical-secondary-fact and is saved into PTR. Szygenda et al. paragraph [0100] teaches the systems can determine if two references for a motivation for combining. This reason can be reviewed, approved, edited, or entered by user. This is a user entered or edited reason for 103 which is based on Graham facts and it is saved into the system.)

In regard to claim 10, Szygenda et al. in view of MPEP discloses a method according to claim 1, being subject to the additional limitation that the generated data structure (“PTRCT-DS”) comprises provisions for monitoring, accounting, and reporting about a range of modes of using its concepts. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean the system in capable of monitoring, saving, and reporting results of process. Szygenda et al. figures 12-15 shows the claims and its wordings mapped to the prior art and paragraph [0037] teaches stores the report in memory.)

In regards to claim 11, it is the computer program product embodiment of claim 1 and thus rejected using the same reasoning as claim 1.
In regards to claim 16, it is the computer program product embodiment of claim 6 and thus rejected using the same reasoning as claim 6.
In regards to claim 19, it is the computer program product embodiment of claim 9 and thus rejected using the same reasoning as claim 9.
In regards to claim 20, it is the computer program product embodiment of claim 10 and thus rejected using the same reasoning as claim 10.


Claims 2-4, 12-14, and 25-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szygenda et al. (Szygenda et al.: US 20080086507) in view of Manual of Patent Examining Procedure (Manual of Patent Examining Procedure Eighth Edition, Revision 1, (MPEP)) in further view of Buckley et al. (Buckley et al.: "Smart High Precision: Trec 7).

In regards to claim 2, Szygenda et al. in view of MPEP discloses a method according to claim 1, whereby the generated sets have properties described in (a)-(k) by binary independent disclosed creative concepts ("BID-cr-Cs") corresponding to the properties: 
(a) (a)1 the concept of aggregated disclosed technical teaching ("AD-TT.O") -  comprises a) wordings_(X.O.n") or b) aggregated disclosed predicates ("AD-X.O.n") of aggregated disclosed wordings (AD-X.O.n"), and (a)2 the concept of binary independent disclosed technical teaching ("BID-TT.O”) comprises a) binary independent disclosed inventive concepts ("BID-C.0.kn”), wherein 1≤kn≤Kn, ∑1≤n≤NKn=K≥N} such that any aggregated disclosed predicate ("AD-X.O.n") of (a)1b) is a conjunction of the binary independent disclosed mirror predicates ("BID-C..k")of the binary independent disclosed inventive concepts ("BID-C.O.kn"), (b) the concept of sets of disclosures of the subject matter item ("Y") of the disclosure document ("doc.0") ("SoDIS(Y.0)") - disclosures of the subject matter item ("y") ("dis(y.0)"), which comprises disclosure document 

(c) the concept of binary independent disclosed technical teachings of the prior art ("BID-TT.i") comprises a) an wording ("X.i.n") peer to the wording ("X.O.n") of the disclosure document ("doc.0") or a peer dummy wording ("dummy -X.i.n"), or b) a binary independent disclosed prior art concept ("BID-C.i.kn") if it is the same as the binary independent disclosed inventive concept ("BID-C.O.kn")or a peer dummy binary independent disclosed prior art concept ("dummy-BID-C.i.kn"), (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitations to mean that claims or claim limitations are mapped to the prior art and in the case the claim has no mapping to prior art then a place holder is entered. Szygenda et al. paragraph [0035-0036] teaches searching databases and internet for prior art related to the claims of instant application, then paragraph [0037] teaches that compare prior art (specification and claims) to that of instant application and figures 13-15 showing claiming as well as dummy variables as N or Y.)

d) the concept of sets of disclosures of the prior art subject matter items ("Y.i") ("SoDIS(Y.i)") comprises the wording sets of disclosures of the prior art subject matter items ("SoDIS(Y.i)") which comprises disclosures of the prior art subject matter items ("dis(y.i)"), which comprises prior art documents marked-up items ("MUI.i's") disclosing the prior art subject matter items ("Y.i), (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that specification where a claim or claim limitation is found is generated or saved. Szygenda et al. paragraph [0037] teaches that compare prior art (specification and claims) to that of instant application thus the specifications already available.)

(e) the concept of binary independent disclosed anticipation combinations ("BID- AC") comprises an anticipation combination ("AC") of the problem pair ("PTRCT”), (Szygenda et al. figures 13-15 show wherein anticipation combinations are entered in a matrix. Also paragraph [0037] teaches finding a combination of references that meets claims, which indicates a case of prima facie obviousness. This is an anticipation combination.)

(f) the concept of a set of sequences of Q concept creations ("QCC") of the subject matter item ("Y") ("SoQCC(Y)") comprises the wording sequences of Q concept creations of the subject matter item ("QCC(Y)"), which comprises a set of sequences of q concept creations of the subject matter item ("y") ("qcc(y)") which comprises a set of sequences of Q concept creations ("Q-CC"), wherein the subject matter item ("Y")/modulo the sequences of Q concept creations ("Q-CC") anticipates the technical teaching ("TT.O") of the claimed invention ("CI"),  (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean examiner 

(g) the concept of sets of argument chains ("ARGC") as to the execution of a test ("T") ("SoARGC(T)") comprising argument chains as to the execution of a test ("T"), any chain limited to comprising only test ("T") - specific sets from (a)-(i) as links, being glued together by natural language fragments, (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that examiner forms a prima facie case or enters a reason of obviousness for combining multiple references. Szygenda et al. paragraph 100 teaches the systems can determine if two references for a motivation for combining. This reason can be reviewed, approved, or entered by user.)

However Szygenda et al. in view of MPEP fails to the concept of sets of access (“SoAccess”) comprising at least one query recognizing and answering provision (“q/a provision”) which guarantees to recognize and retrieve within 1 second.



It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Szygenda et al. in view of MPEP with above teachings of Buckley et al. in order to expand the capabilities of the system to perform queries in less than one second as both Szygenda et al. and Buckley et al. references deal with querying a database for a document. The benefit of doing is makes a more robust, efficient, and time saving system by allowing to quickly index documents, process queries, and retrieve documents in a fast and efficient manner.

In regards to claim 3, Szygenda et al. in view of MPEP in further view of Buckley et al. discloses the method of claim 2, being subject to the additional limitation A method according to claim 2, wherein for all disclosures of subject matter items ("dis(y)") of the subject matter item ("Y" holds that they comprise a set of all disclosure document marked-up items ("doc.0-MUls" disclosing the subject matter item ("Y") and all context document marked-up items ("doc.CT-MUls"). (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that an instant application’s specification is received and saved wherein the specification of instant application discloses the claims which are includes wordings, concepts, and creative binary independent concepts. MPEP chapter 608.01(g) cites that the detailed description/specification should disclose all claimed features also this is seen in chapter 2173.03. Thus all claims of all applications are checked by examiners to make there is support in the specification for such claims. Szygenda et al. paragraph [0035-0036] teaches searching databases and internet for prior art related to the claims of instant application, then paragraph [0037] teaches that comparing prior art (specification and claims) to that of instant application which includes claims and specification.)

In regards to claim 4, Szygenda et al. in view of MPEP in further view of Buckley et al. discloses the method according to claim 2, wherein the data structure ("PTRCT-DS") comprises for all binary independent disclosed anticipation combination ("BID-AC"-concepts all set of the q concept creations of a anticipation combination ("AC") ("SoJ(qcc(AC))"}-concepts. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that claims are mapped to the specification of the prior art as shown in figure 6c. Szygenda et al. paragraph [0035-0037] teaches searching prior art for mapping of claims and figures 12-16 teaches and bates numbers, also paragraphs [0075 and 0096] teaches hyperlinks to where instant application claims are found in prior art and there is a reason for anticipation combinations as cited in Szygenda et al. paragraph 100 teaches the systems can determine if two references for a motivation for combining. This reason can be reviewed, approved, or entered by user.)

	
In regards to claim 12, it is the computer program product embodiment of claim 2 and thus rejected using the same reasoning as claim 2.
In regards to claim 13, it is the computer program product embodiment of claim 3 and thus rejected using the same reasoning as claim 3.
In regards to claim 14, it is the computer program product embodiment of claim 4 and thus rejected using the same reasoning as claim 4.


In regards to claim 25, Szygenda et al. in view of MPEP in further view Buckley et al. disclose the computer program product according to claim 21, wherein the apparatus is configurable to hiding part of the information items on the data structure (“PTRCT-DS”) for a given set of users. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner interprets hiding part of information items to mean the claim or limitation had no mapping to prior art or is not anticipated. Figures 12-15 show columns wherein the claim or limitation is not anticipated and this can be indicated by the letter N and as when clicked on no information is shown, as paragraph [0097] teaches hyperlinks to prior art.)

In regards to claim 26, Szygenda et al. in view of MPEP in further view of Buckley et al. disclose the computer program product according to claim 21, wherein the apparatus is capable of adding information to part of the information items on the data structure (“PTRCT-DS”) for a given set of users. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to any information edited by a user is saved to the system. Szygenda et al. paragraph [0100] teaches the systems can determine if two references for a motivation for combining. This reason can be reviewed, approved, edited, or entered by user. This is a user entered or edited reason for 103 which is based on Graham facts and it is saved into the system. This report can be printed for anyone or a set of users thus it is added information for a set of users.)

In regards to claim 27, Szygenda et al. in view of MPEP in further view of Buckley et al. disclose the computer program product according to claim 21, being subject to the additional limitation that wherein one of said items comprises, for a binary independent disclosed creative concept ("BID-cr-C") disclosed by the disclosure document ("doc.0" of the problem pair ("PTR-CT”) underlying the data is provided. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the claim to mean all claims or limitations of an instant application are shown to be anticipated or non-anticipated by prior art. Szygenda et al. figures 12-16 show charts wherein it states Y for claims of instant application anticipated and N for cases wherein they are not anticipated.)

In regards to claim 28, Szygenda et al. in view of Buckley et al. disclose the computer program product according to claim 21, being subject to the additional limitation that wherein one of said items comprises, for a binary independent disclosed creative concept ("BID-cr-C") disclosed by the disclosure document ("doc.0" of the problem pair ("PTRCTunderlying the data structure (PTRCT-DS"J and for a prior art technical teaching ("TT.i" of the problem pair ("PTRCT") and a set of references to the marked-up items of the prior art documents ("doc.i-MUls) allegedly showing they anticipate or non-anticipate said binary independent disclosed creative concept ("BID-cr-C"), a set of compounds ("I.CT items") from the context document marked-up items ("doc.CT-MUIs") of said problem pair (PTRCT) a concatenation of which supports this allegation. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that claims or limitations of instant application are mapped to prior art for anticipation or non-anticipation and examiner forms a prima facie case or enters a reason of obviousness for combining multiple references. Szygenda et al. figures 12-15 shows wherein claims and/or limitations are mapped to prior art and paragraph 100 teaches the systems can determine if two references for a motivation for combining, which would the legal justification. This reason can be reviewed, approved, or entered by user.)

However Szygenda et al. fails to disclose a set of compounds ("I.CT") from the context document marked-up items ("doc.CT-MUIs") of said problem pair (PTRCT), a concatenation of which supports this allegation.

MPEP discloses a set of compounds ("I.CT") from the context document marked-up items ("doc.CT-MUIs") of said problem pair (PTRCT), a concatenation of which supports this allegation. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean support for the claims is found in the specifications. MPEP chapter 608.01(g) cites that the detailed description/specification should disclose all claimed features also this is seen in chapter 2173.03. Thus all claims of all applications are checked by examiners to make sure there is support in the specification for such claims.)

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Szygenda et al. in view of Buckley et al. with the above teachings of the MPEP in order to not only map claims to prior art references but also map claims to support in instant application. It would have been obvious to do as both references deal with patent prosecution issues such as rejecting of claims and prima facie obviousness. The benefit of doing so is it allows a reviewer or person to quickly see where support for each claim can be found in the specification.

In regards to claim 29, Szygenda et al. in view of Buckley et al. discloses the computer program product according to claim 28, being subject to the additional limitation that wherein one of said items comprises a statement saying, for a binary independent disclosed creative concept ("BID-cr-C") disclosed by the disclosure document ("doc.Q0") of the problem pair ("PTRCT”) underlying the data structure ("PTRCT-DS") and for any prior art technical teaching ("TT.i") of the problem pair ("PTRCT”) that said binary independent disclosed creative concept ("BID-cr-C") is anticipated or non-anticipated by this prior art technical teaching ("TT.i”). (Szygenda et al. in figures 12-15 discloses wherein the claims are mapped to prior art and Y for the claim is cover and N for when it is not, there are also figures that teaches how what number of claims are covered and which are not.)

In regards to claim 30, Szygenda et al. in view of Buckley et al. discloses the computer program product according to claim 28, being subject to the additional limitation that wherein one of said items comprises, for a test ("T" of said problem pair ("PTRCT”) provided by said data structure (“PTRCT-DS") and this test ("T") allegedly being passed or failed by said problem pair ("PTRCT”) a set of compounds ("CT") from the context document marked-up items ("doc.CT-MUIs") of said problem pair ("PTRCT”) a concatenation of which legally justifies this allegation. (In light of the 112 rejections, supra, the claims will be interpreted as best understood by the Examiner demonstrated by the applied prior art. Examiner understands the limitation to mean that examiner forms a prima facie case or enters a reason of obviousness for combining multiple references. Szygenda et al. paragraph 100 teaches the systems can determine if two references for a motivation for combining. The combining of the references and individual disclosed limitations would be the concatenations. This reason can be reviewed, approved, or entered by user.)

Claims 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szygenda et al. (Szygenda et al.: US 20080086507) in view of Manual of Patent Examining Procedure (Manual of Patent Examining Procedure Eighth Edition, Revision 1, (MPEP)) and in further view of Charlesworth et al. (Charlesworth et al.: US 2002/0052870 A1).

In regards to claim 21, Szygenda et al. in view of MPEP discloses the apparatus of claim 11, wherein the method is capable of word spotting and providing graphic feedback about its alleged hits.  (Szygenda et al. paragraph [0079 & 0094] teaches user entering specific key parameters for the use to enter for the system to search, wherein key parameters maybe keywords, and that it is display in figure 12 how many times each key parameter got a hit or has occurred.)

However Szygenda et al. fails to disclose wherein Szygenda et al. in view of MPEP is capable of acoustic or voice recognition. 

Charlesworth et al. discloses a system capable of acoustic or voice recognition for querying a system. (Charlesworth et al. paragraph [0026] cites "Fig. 1 is a block diagram illustrating the form of a user terminal 59 which is used, in this embodiment, to retrieve documents from a document database 29 in response to a voice or typed query input by the user 39.")
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Szygenda et al. in view of MPEP with above teachings of Charlesworth et al. in order to expand the capabilities of the system to include voice recognition for queries as both Szygenda et al. and Charlesworth et al. references deal with querying a database for a document. The benefit of doing is makes a more robust and efficient system by allowing the user to both enter data and speak the data to the system. 

Response to Arguments
Applicant's arguments filed 23 September 2021 have been fully considered but they are not persuasive. 

	The rejection under 35 USC 112 first paragraph for written Description would be withdrawn as the cited portions have been removed from the claims. 

While it is true the prior rejection under 35 UCS for 112 first paragraph has been withdrawn, the amendments to the specification raise new 112 first paragraph issues in regards to lack of written description. The amendments of changing “elements” to “wordings” and “legal items” to “jurisdictional bases” have been rejected under 35 USC 112 first paragraph for the reasons cited above.

The applicant argues the rejection under 35 USC 112 first paragraph for lack of Enablement should be withdrawn to due amendments and arguments as follows:

-The rejection of claims 5 and 15 for “restart” have been canceled and are moot.

The examiner withdraws the rejection of claims 5 and 15.

- The rejection of claims 7 and 17 for confusion as to performance by the computer and interaction by a user are canceled (as are other “user” references in other claims), such that rejection is moot.

The examiner withdraws the rejection of claims 7 and 17.


- As to the term “creative” as being vague, the application argues that its synonymous with inventive and as such is the rejection would be withdrawn.

While creative and inventive are used throughout the specification together, creative is still a relative and abstract term. What is considered creative, and is creative relative to a person or is set no matter who it is, as such the term is still rejected as being indefinite.

- As “subject matter item” the claims clearly define the same as “marked-up items” and paragraph 191 of the publication support this identification.

Paragraph 191 also states a subject matter item needs “legally hard” justification, thus it is not just a mark-up item suggested by the applicant. It is a mark-up item that has to be or needs a “legally hard justification”. As previously discussed by the PTAB discussion and the in the prior rejection legally justification and its variations are found to lack enablement as such so are “subject matter items” as they must be legally justified as cited in the instant application.

-Reference to the term “keyword” has been deleted and replaced with “wording” as supported by para. [0179 and 0228] of the publication. As such the rejection should be withdrawn.

Applicant argues that Element and wording are the same thing as supported by para. [0179] and [0228]. This is not stated nor supported in these paragraph. Paragraph [0179] states “Instead it stresses the properties of the elements of the claimed invention(s) by naming these elements BID-cr-Cs’’ explicitly. I.e.: Apart from the more limited access-concept in claim 2, these elements and their properties are structurally the same in both claims—claim 2 solely describes them by different wordings.” This does not support that elements are wordings it states elements and properties are the same in this particular case, they just using different wordings. Not that elements are wordings. Also paragraph [0228] does not support elements and wordings being the same as states “If the interpretation of the wordings of the independent claims 1 and 11 of this patent application is performed— i.e. the description of the TT.0 underlying them is construed from them by means of BID-cr-Cs'', their generic notions has to be used for describing the properties of this TTO's elements, i.e. of the sets these claims wordings use.” This mean when interpreting wordings of claims the generic notions/terms has to use to describe the properties of the elements. Meaning when interpreting claims to describe the properties of elements generic notions or terms must be used. It is not clear how this supports that wordings and elements are the same thing. As such the examiner does not agree with the applications argument and respectfully traverses them. In addition wordings uses the acronym (X.0.n) which is specific to elements as defined in the specification and prior claims, so it would appear that applicant still intends to use term element in the claims. As such wordings has been rejected as lacking written description in the specification and for indefiniteness as it using the acronym attached to term found to lack enablement and continues to use such acronym throughout the claims.

The applicant argues the term “legal justification” and “legally justifies” was removed from claims and as such the rejection would be redrawn.
The term “legal justification” and “legally justifies” was found to not be enabled by the PTAB, however claim 30 still uses the term. As such claim the examiner still finds claims 30 to fail enablement.

The applicant argues the “mark-up items” are in fact achieved by virtue of the disclosed center of knowledge transformation. 

The Examiner respectfully disagrees as the cited paragraph simply states that a review of instant application and prior art documents is performed to identify formal facts, it does not disclose creating mark-up items. As such the examiner maintains the rejection and restates the reasoning below. In respect to Mark-up items, the applicant states that marked-up items are a textual analysis which is stated in 13/608,543 and incorporated entirely by reference. However a review of 13/608,543 reveals that the textual analysis is only mention twice in 13/608,543 wherein it cites “As restated above, grasping the relevant properties of a PTR's TT.p and its X's X).n's is a nontrivial activity to be performed by the skilled person in the art by carefully considering all the documents' disclosures concerning the TT.p and the TT.i's (see Sections I.A-E). The FSTP Analyzer would eventually help here by advanced means of automatic textual analysis of all documents (i.e. by indexing them, marking them up accordingly and/or hinting at some possible semantics for the constructs marked-up) - but the final responsibility for this step always remains with the FSTP user.” On page 41 and on page 23 wherein it cites “The state of ontology research makes it useful for recognizing the relevant disclosures in the PTR and all contexts by automatic textual analysis of all related documents. I.e.: The strong point of "ontology technology" is that it allows providing the global contexts to the FSTP needed by it, e.g. by automatically screening the huge amounts of potential/alleged prior art documents for informal fundamental facts. This allows reliably excluding the relevance of most of them in a patent case, resp. reliably assessing that within the maintained such documents any informal fundamental fact has been detected and properly taken into account. This research may long-term be developed so far that it eventually may make obsolete a good deal of the input the FSTP Expert System today requires to be provided by its user (see Section I.M).” These two paragraphs would indicate to the examiner that the task of textual analysis is performed by a user as the technology is not developed far enough to do what is required by the FSTP expert system. As such when it comes to user marking up subject matter items and legal items due to lack of definition from the specification, the metes and bounds of the “mark-up items” are unclear and could mean so many different things. In addition as it states the technology is not developed so it’s not clear how these are provided.

The applicant argues the term “legal items” has been revised to read “jurisdictional bases” so as to overcome lack of enablement rejection and is supported throughout the specification.

The examiner respectfully disagrees with the applicants arguments as the term “jurisdictional bases” is not present in the claims and specification as originally filed or is word jurisdictional found in the specification or any of the provisional application and applications to which the instant application claims priority to. There is also no citations in the instant specification that state or suggest that “legal items” means or interchangeable with “jurisdictional bases” as such the new term as been rejection new matter and lack written description.

The applicant argues the terms “BID concepts”, “compounds” and “predicates” have been amended to recite wherein each of said created binary independent concepts is defined by an association with a respective mirror predicate therefor such that at least one given creative binary concept and at least given mirror predicate therefor define a binary compound concept, in which a given predicate is a measurable expression of a binary independent concept.” Which clearly defines all three and as such the rejection should be withdrawn.

The examiner respectfully traverses the arguments for the following reasons:
BID concept, predicate, and compound are joined together by the applications amendment of “wherein each of said created binary independent concepts is defined by an association with a respective mirror predicate therefor such that at least one given creative binary concept and at least given mirror predicate therefor define a binary compound concept, in which a given predicate is a measurable expression of a binary independent concept.”

Firstly there is not support in the speciation for the amendments of “a measurable expression of a respective binary independent concept”. The applicant points to para. [0456] but there is no mention of this in  paragraph 456. That paragraph simply states that concepts/predicates are seldomly expressed in patents. Here is the paragraph for reference:

[0456] Hitherto concepts/predicates have been seldom explicitly disclosed as such, in patents, but just used therein by references to their values—i.e. they mostly are disclosed implicitly and incompletely only (in particular in a PTR's AD-KRIII.1.III.3.2N3,9)R1., “casually”) as underlying a part of its claim's or specification's wording—though often they are indispensable5)c., in particular as to the amount and kind of creativity of its TT.0, as recently repeatedly emphasized by HIGHEST COURTS4). 5)c. The concepts/predicates of pertinent skill, ps, and/or prior art, paIII.3.2 in a PTR problem are frequently predefined by international standards, again without explicitly disclosing them as such5)b.. And even thereof, the ps and/or pa used by a PTR may comprise several adjacent but yet so different areas of technology5)d. that there is no person of ordinary skill with a professional familiarity with them. This is the case e.g. in telecommunications8

The example and paragraphs cites for explaining BID is no adequate to properly understand what BID is and how a person or computer identifies it. The paragraphs cites only state that reducing compound creative concepts into binary independent creative concept is often easy as compound creative concepts are conjunctions of BIDs. This is still does not define BIDs nor the term compound.

The applicant cites paragraphs [0478-0480] for understand “BID concepts”, “compounds” and “predicates”. Para. 478 says reducing compound creative concepts into binary independent creative concept is often easy as compound creative concepts are often conjunctions of their binary independent creative concepts. Para. [0479] cites there no difference is needed between binary concepts and predicate, so for this C this P is called its mirror predicate. Para. [0480] provides an example. 

The example and definition supplied the applicant still does not adequately define BID or predicate. In the example supplied the application took a sentence (““Isolated DNA”…is a “free-standing” “portion of a larger” natural DNA molecule””.) and found a concept of a sentence “natural DNA molecule”. It’s not clear how the applicant or user would determine what is concept of the sentence and the full sentence is not present but only parts that applicant deemed important. This seems to be a subjective process which is not clear. The applicant called “natural DNA molecule” the aggregate concept, which mean it’s made of up of other concepts. Paragraph [0382] says the sentence performs disaggregation of the compound concept into binary independent disclosed creative/inventor (BID) concepts, which are “isolated DNA”, “free-standing” and “portion of a larger”.  A conjunction combination of these are is part of his compound concept. So this must mean that compound creative concept and aggregated concept are the same thing. However it does not disclose exactly what a BID is or how a user or system would identify them. Only that aggregated concepts or compound creative concepts are made of a conjunction of BID. The example does not lend to give enough instructions on how a user would do this as it is a very specific example to with no details. It merely takes a sentence and says x is compound creative concepts and these are its BIDs. It even goes to say the claims of application used for the example have more creative concepts but that only one of them is a BID, but doesn’t says how only 1 is BID and differs from the others. This would not lend enough direction to a user or system in being able to properly know what constitutes or makes a BID and how to identify them. In addition it does nothing to define a predicate. It only states that no difference between binary concepts and predicates are needed. This does not further define predicates at all. The applicant attempts to define mirror predicates wherein it is stated by the applicant that binary concepts may be interchangeable with mirror predicates, and that the term “mirror” supports a relative “association” among BID and its mirror predicates therefor. Thus saying BIDs are mirror predicates and vice versa. This definition is not clear to examiner as it would mean a BID is its own mirror predicate and/or one BID is a mirror predicate to another BID. Also how a predicate, which is interchange with a BID a measure of a BID? For these reasons the examiner maintains “identifying disclosure document items as being: one disclosed wording, a disclosed compound property of said wording described by a compound predicate, and one or more creative binary independent concepts and their respective mirror predicates as not being clear or enabled. Also this attempt to define compound is as it relates to compound as it relates to compound creative concepts. However there is still no definition or examples to give a understand or suggestion of what is considered a compound as required in steps C, f, h and I wherein it cites generating a set of compounds, however it does not say what is considered a compound. Is just stick two items for these sets considered a compound, does it have to only two limits or can it be more than two, does it have to two particular items or can it be any of the items in the set. Also is that a certain way, method of style these two item must be put together to form a compound. There is no clear directions on how this done or what is needed for the step to be satisfied. As such the examiner maintains the rejection of “BID concept”, “Compound” and “predicate”.

The applicant argues that in regards to the  term “concatenation”, the office asserts that it is unclear what is connected or put together in steps (a)-(i). And that prior response the applicant states that sets in (a)-(i) are connected. Applicant also argues that natural language fragments may be abstracted/derived in accordance with the test T as suggested in fig. 6c wherein the test T is for section 112, and according the fragments made application are related to the requirements for such test.

The examiner respectfully traverses the application argues. While it is stated that sets (a)-(i) are glued together, it’s not clear how this done or what is need to meet this requirement. Can only sets (a) be linked together, or can any of the sets from a-I be linked together. What exactly is meant by linked together? Is it taking parts of a single set (set a) and somehow putting them together to form a paragraph or sentence, and how are the fragments abstracted or derived to put these together. Fragment are related to a T, so does that mean there is only a certain amount of fragments related to a test, are these fragments words from a test or something else. It’s not clear and there are no direction or abstracting or deriving fragments. 

The applicant points out that the fragments are abstracted or derived from a test T, this would indicate a person or user must take one of these sets (a-i) or some combination of them (it’s not clear if it’s all of the sets use together or independently, such as a connected to a, b connect b, a connect to b, or a, b, c, and d connected together) and someone form a sentence or paragraph or something to relate a test T. As such this the examiner maintains the rejection of “concatenation” and “natural language fragments”.

The applicant argues with respect to the operation of the computer implementing the method of the claims, the applicant point to the table appearing above para. [0181] of the publication as setting forth the exemplary algorithm by which the invention is implemented obtaining recited data structure clearly set forth operation of the computer. 
 

The exam respectfully traverses the applicant’s argument as the table above para. [0181] recites the term “element” which found to lack enablement by the PTAB, and that term is recited in steps a, b, c, d, e, f, h and I. Thus that algorithm lacks enablement and examiner maintains the rejection.

The applicant argues that rejection under 35 USC 103 is improper as the cited references fails to disclose the amended portion of the claims. The examiner respectfully disagrees has applied the prior art in light of USC 112 first and second rejection cited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127